Title: John Adams to Abigail Adams, 20 December 1793
From: Adams, John
To: Adams, Abigail


My dearest Friend
Philadelphia Decr. 20. 1793
This Morning I returned Mr Genets’ Visit. The Conversation was confined to Some Inquiries I made concerning his Mother, and Sisters with whom I was acquainted at Versailles in 1778. 1779. and 1780, and some little discussion about the form of the new Constitution: but not one Word or hint or Allusion concerning himself his Conduct, or the Conduct of our Government or People towards him. I perceive Some Traits of his Countenance which I knew in 1779.
He appears a Youth totally destitute of all Experience in popular Governments popular Assemblies or Conventions of any kind: very little accustomed to reflect on his own or his fellow Creatures hearts; wholly ignorant of the Law of Nature & Nations, the civil Law, and even of the Dispatches of ancient Ambassadors with which his own Nation and Language abound. A declamatory Style a flitting fluttering Imagination, an Ardour in his Temper, and a civil Deportment are all the Accomplishments or Qualifications I can find in him, for his Place.
The Printer in Boston cannot afford Room for Columbus, though’ he has Space enough for the most miserable Trash. The Writer had better print Such Things in a Pamphlet—in that Way a Printer might make Money. He cannot be too cautious to avoid all Expressions, which may be thought inconsistent with the Character of a Gentleman.
I thank him for his masterly defence of the Writers on the Law of Nations and for laying before the Public Such Passages as are extreamly to the Purpose.
Your Children must conduct the affairs of this Country, or they will be miserably managed, for I declare I know of nobody but them or some of them rising up who are qualified for it. If they Suffer as much in the service, and get as little either of honour Profit or Pleasure by it as their Father has done, they will deserve to be pitied rather than envied.
The President and Mr Jefferson have handled Genet, as freely as Columbus. How Jefferson can feel I know not. There are Passages in Genets Letters which imply that Jefferson himself contributed very much to lead him into the snare.
yours as ever
